SEBRING, Justice.
This is a petition for writ of certiorari directed to an order of the Circuit Court for Dade County denying petition for intervention in a companion case to Weissman v. Lincoln Corporation, Fla., 76 So.2d 478.
Petitioner acquired a lien on certain stock of Lincoln Corporation, a Florida corporation, and was named a party defendant in a proceeding instituted by another lienor, Wek Sales Company, in New York, for the purpose of foreclosing its lien under a pledge of the same stock. The order entered by the circuit court upon the petition for intervention is:
“ * * * that said petitioner’s interest in Stock Certificate No. 2 of Lincoln Corporation was foreclosed by public sale of said certificate following and pursuant to the entry of judgment on stipulation of the parties in the Supreme Court of the State of New York in that cause styled K. Bernard Weissman, et al. v. Milton Kaufman, South Florida Loan and Discount Corporation, et al., and that said foreign judgment is binding upon the petitioner and provides expressly that each and every one of the defendants in said action, including said petitioner, ‘be forever barred and foreclosed of all right, title and interest and of equity of redemption in and to said certificate * * * ’ ”
The opinion in Weissman v. Lincoln Corporation, supra, reflects the view taken by this Court in disposing of Weiss-man’s claims as purchaser in the New York proceedings, and the effect of the stockholders’ agreement upon said proceedings. The order above recited appears to be fully in accord with such opinion, in that the decree affirmed in Weissman v. Lincoln Corporation, supra, was not such as to make the pledge, and foreclosure pursuant thereto, null and void, but merely subject to a right of redemption by stockholders.
The petition for certiorari should be and is denied.
ROBERTS, C. J., and TERRELL and MATHEWS, JJ., concur.